Case 6:19-cv-02237-RBD-LRH Document 79 Filed 02/20/21 Page 1 of 3 PageID 4435




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                         ORLANDO, FLORIDA

UNITED STATES OF AMERICA and             )
STATE OF FLORIDA                         )
ex rel. OMNI HEALTHCARE, INC.,           )
                                         )
      Plaintiffs,                        )     CASE NO: 6:19-cv-02237-RBD
                                         )
v.                                       )
                                         )
HEALTH FIRST, INC.; HEALTH               )
FIRST MEDICAL GROUP, LLC;                )
STEVEN JOHNSON; JOSEPH                   )
FELKNER; DREW RECTOR;                    )
LEONARD GRECUL; MARK                     )
MENDOLLA; THOMAS SWAIN;                  )
STEVEN KARAS; ENRIQUE                    )
POLANCO; JOSEPH McCLURE;                 )
LEE SCHEINBART                           )
SIMON VINARSKY; MATTHEW                  )
GERELL; AMIT BAROCHIA; ROBERT            )
SPRAWLS; ASISH DELAL;                    )
JOHN BOMALASKI;                          )
GERMAINE BLAINE; FIRAS                   )
MUWALA; RITESH PATIL;                    )
MARK MENDOLLA; STEVEN KARAS;             )
GRAINGER STEELE LANNEAU;                 )
JAMES NEEEL;                             )
and JEFFREY STALNAKER,                   )
                                         )
     Defendants.                         )
                                         )

     RELATOR’S COUNSEL’S CONSENT MOTION TO WITHDRAW

      David L. Scher, Jesse Hoyer Estes, and Sean Estes of Hoyer Law Group,

PLLC (“HLG”), counsel for Relator Omni Healthcare, Inc. (“Omni”), hereby move
Case 6:19-cv-02237-RBD-LRH Document 79 Filed 02/20/21 Page 2 of 3 PageID 4436




the Court to withdraw as counsel for Relator for this case. Relator consents to the

motion.

      WHEREFORE, Relator asks that this Court grant HLG’s consent motion to

withdraw as counsel. HLG further requests that this Court stay the proceedings of

this case for twenty-eight (28) days in order to give Relator ample time to

transition to its new counsel.

                             LOCAL RULE 3.01(g)

      Pursuant to Local Rule 3.01(g), undersigned counsel for Relator certifies in

good faith that it conferred with Defendants’ counsel regarding the relief Relator

requests in this motion. Defendants take no position on the Hoyer Law Group,

PLLC’s request to withdraw, but do oppose any extension or stay of the February

24, 2021 deadline to file an amended complaint (ECF No. 78), which deadline

was originally February 4, 2021 (ECF No. 70).

Dated: February 20, 2021              Respectfully submitted,

                                      /s/ David L. Scher
                                      David L. Scher, Esq.
                                      (admitted pro hac vice)
                                      DC Bar No. 474664
                                      Hoyer Law Group, PLLC
                                      1300 I Street N.W., Suite 400E
                                      Washington, DC 20005
                                      Tel: (202) 975-4994 ▪ Fax: (813) 375-3710
                                      Email: dave@hoyerlawgroup.com
Case 6:19-cv-02237-RBD-LRH Document 79 Filed 02/20/21 Page 3 of 3 PageID 4437




                                     /s/ Sean Estes
                                     Sean Estes
                                     Florida Bar No. 055770
                                     sean@hoyerlawgroup.com
                                     HOYER LAW GROUP, PLLC
                                     2801 West Busch Blvd., Suite 200
                                     Tampa, FL 33618
                                     Tel: (813) 375-3700 ▪ Fax: (813) 375-3710

                                     /s/ Jesse Hoyer Estes
                                     Jesse Hoyer Estes
                                     Florida Bar No. 076934
                                     jesse@hoyerlawgroup.com
                                     HOYER LAW GROUP, PLLC
                                     2801 West Busch Blvd., Suite 200
                                     Tampa, FL 33618
                                     Tel: (813) 375-3700 ▪ Fax: (813) 375-3710

                                     Counsel for Relator

                        CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a true and correct copy of the foregoing has been

served by CM/ECF on February 20, 2021, on all counsel or parties of record.


                                     /s/ David L. Scher
                                     David L. Scher
